UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) June 18, 2010 (Date of earliest event reported) June 16, 2010 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On June 16, 2010, we announced that ONEOK, Inc. and ONEOK Partners, L.P. will release second-quarter 2010 earnings after the market closes on Tuesday, August 3, 2010. A joint conference call will be held the following day on August 4, 2010, at 11:00 a.m. Eastern Time (10:00 a.m. Central Time).The conference call number is 866-227-1582, pass code 1465061. The call will also be carried live at www.oneok.com and www.oneokpartners.com. A replay will be available on both web sites for 30 days.A recording will be available by phone for seven days.The playback call may be accessed at 866-837-8032, pass code 1465061. Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK, Inc. and ONEOK Partners, L.P. dated June 16, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: June 18, 2010 By: /s/ Curtis L. Dinan Senior Vice President - Chief Financial Officer and Treasurer 3
